








Exhibit 10.1




JOINT VENTURE AGREEMENT




This Joint Venture Agreement (this "Agreement") sets forth the mutual intentions
of Patriot Solar, Inc., an Arizona Corporation, (“Patriot”) and Pacific Blue
Energy Corp., a Nevada corporation (“Pacific Blue”) relating to the design,
engineering, construction, operations, maintenance and financing of various
solar projects located in Arizona, California, Nevada, Utah, and Texas.




1.

Patriot Solar, Inc, an Arizona Corporation, shall identify a variety of private
commercial solar projects ranging in size for 50 kW to 500kW size in Arizona,
California, Nevada, Utah, and Texas. The upfront costs for the initial
development of these projects will be at Patriot’s sole expense.  Once the
projects are accepted by Pacific Blue, as set forth herein, these costs will be
reimbursed to Patriot.




2.

The projects will be presented to Pacific Blue for evaluation for funding and
Pacific Blue will have an exclusive first right of refusal for a period of two
years from the date of this agreement with rights to extend the agreement for
another year by mutual agreement to review and evaluate any project initially
developed by Patriot. Each project will be individually submitted to the Pacific
Blue evaluation committee, which shall have one month from the date of
submission of the individual project to accept or reject the project. Upon
project acceptance, Pacific Blue will send Patriot a Letter of Commitment for
the specific project with the specific terms needed for financing and a payment
for 1.0% of the project estimated total cost in earnest money. If the month
passes and no commitment has been issued by Pacific Blue, Patriot will have full
rights to the project and may pursue it independently.  




3.

All cost to develop any project will be funded by Pacific Blue once the project
has been accepted and financing approved with monthly progress payments to
Patriot. Patriot will have responsibility for all engineering calculations,
engineering design, procurement, construction, permitting, REC filings,
interconnection agreements and on-going operations and maintenance. Pacific Blue
shall have no financial responsibility for Patriot’s costs for projects that are
not accepted and approved by the Pacific Blue selection committee.




4.

Pacific Blue will have the sole responsibility to provide financing on the
accepted projects. Patriot will have no financial responsibility for fund
raising efforts, however, may be requested to provide technical presentations to
support fund raising efforts at the expense of Pacific Blue.




5.

Upon commissioning, all accepted projects will have ownership transferred from
Patriot Solar to Pacific Blue. Patriot will continue to provide operations and
maintenance services on the projects following transfer.  Future expansions on
the projects will continue to be operated under this agreement with Patriot
providing the development services and Pacific Blue retaining ownership and
financing obligations.




6.

This Agreement constitutes a legally binding and enforceable agreement between
the Parties hereto with respect to the provisions hereof.




This Agreement summarizes the understanding of Patriot Solar, Inc. and Pacific
Blue Energy Corp. regarding the development and operations of various solar
projects.




Pacific Blue Energy Corp.

Patriot Solar, Inc.







/s/ Joel Franklin                                            

 

/s/ Glenn Dale Gray                                       

Joel Franklin

Glenn Dale Gray




May 10, 2010                                                    

May 10, 2010                                                  

Date:

Date:



